Exhibit 10.2
TRUST UNDER THE
CHS INC. NONEMPLOYEE DIRECTOR RETIREMENT PLAN
     This Agreement made this 31 day of March, 2010, by and between CHS Inc.
(hereinafter referred to as “CHS”) and U.S. Bank National Association, a
national banking association organized under the laws of the United States with
offices located in Minneapolis, Minnesota (hereinafter referred to as
“Trustee”);
     WHEREAS, CHS maintains the CHS Inc. Nonemployee Director Retirement Plan, a
non-qualified deferred compensation plan for the benefit of its nonemployee
directors (the “Plan”);
     WHEREAS, CHS has incurred or expects to incur liability under the terms of
such Plan with respect to the individuals participating in such Plan;
     WHEREAS, CHS has previously established a trust (hereinafter referred to as
the “Trust”) maintained under a trust agreement titled “FARMERS UNION CENTRAL
EXCHANGE, INCORPORATED DIRECTOR RETIREMENT TRUST AGREEMENT”, together with any
amendments thereto;
     WHEREAS, CHS has contributed to the Trust assets that shall be held
therein, subject to the claims of CHS’ creditors in the event of CHS’
Insolvency, as herein defined, until paid to Plan participants and their
beneficiaries in such manner and at such times as specified in the Plan;
     WHEREAS, it is the intention of the parties that (i) this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing nonqualified
deferred compensation for nonemployee directors and (ii) the Plan and Trust will
be exempt from Title I of the Employee Retirement Income Security Act of 1974,
as amended, (“ERISA”) because the Plan does not cover any “employee” as defined
in ERISA Section 3(6) and is not therefore an “employee benefit plan” as defined
in ERISA Section 3(3) and mentioned in ERISA Section 4(a).
     WHEREAS, it is the intention of CHS to continue to make contributions to
the Trust to provide itself with a source of funds to assist it in the meeting
of its liabilities under the Plan;
     NOW, THEREFORE, the parties do hereby amend and restate the trust agreement
to the Trust (“Trust Agreement”) and agree that the Trust shall be comprised,
held and disposed of as follows:
     Section 1. Establishment of Trust.

  (a)   The principal of the Trust shall be held, administered and disposed of
by Trustee as provided in this Trust Agreement.





--------------------------------------------------------------------------------



 



  (b)   The Trust shall be irrevocable.     (c)   The Trust is intended to be a
grantor trust, of which CHS is the grantor, within the meaning of subpart E,
part 1, subchapter J, chapter 1, subtitle A of the Internal Revenue Code of
1986, as amended, and shall be construed accordingly.     (d)   The principal of
the Trust, and any earnings thereon shall be held separate and apart from other
funds of CHS and shall be used exclusively for the uses and purposes of Plan
participants and general creditors as herein set forth. Plan participants and
their beneficiaries shall have no preferred claim on, or any beneficial
ownership interest in, any assets of the Trust. Any rights created under the
Plan and this Trust Agreement shall be mere unsecured contractual rights of Plan
participants and their beneficiaries against CHS. Any assets held by the Trust
will be subject to the claims of CHS’ general creditors under federal and state
law in the event of Insolvency, as defined in Section 3(a) herein.     (e)  
CHS, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property in trust with Trustee to augment
the principal to be held, administered and disposed of by Trustee as provided in
this Trust Agreement. Neither Trustee nor any Plan participant or beneficiary
shall have any right to compel such additional deposits.

     Section 2. Payments to Plan Participants and Their Beneficiaries.

  (a)   CHS shall deliver to Trustee a schedule (the “Payment Schedule”) that
indicates the amounts payable in respect of each Plan participant (and his or
her beneficiaries), that provides a formula or other instructions acceptable to
Trustee for determining the amounts so payable, the form in which such amounts
are to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. Except as otherwise provided herein,
Trustee shall make payments to the Plan participants and their beneficiaries in
accordance with such Payment Schedule. The Trustee shall make provision for the
reporting and withholding of any federal, state or local taxes that may be
required to be withheld with respect to the payment of benefits pursuant to the
terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities or determine that such amounts have been reported, withheld and paid
by CHS.     (b)   The entitlement of a Plan participant or his or her
beneficiaries to benefits under the Plan shall be determined by CHS or such
party as it shall designate under the Plan, and any claim for such benefits
shall be considered and reviewed under the procedures set out in the Plan.    
(c)   CHS may make payment of benefits directly to Plan participants or their
beneficiaries as they become due under the terms of the Plan, and thereafter
seek

-2-



--------------------------------------------------------------------------------



 



      reimbursement from the Trust for the same amount. CHS shall notify Trustee
of its decision to make payment of benefits directly prior to the time amounts
are payable to participants or their beneficiaries. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, CHS shall make
the balance of each such payment as it falls due. Trustee shall notify CHS where
principal and earnings are not sufficient.

     Section 3. Trustee Responsibility Regarding Payments to Trust Beneficiary
When CHS Is Insolvent.

  (a)   Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if CHS is Insolvent. CHS shall be considered “Insolvent” for
purposes of this Trust Agreement if (i) CHS is unable to pay its debts as they
become due, or (ii) CHS is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.     (b)   At all times during the continuance of
this Trust, as provided in Section l(d) hereof, the principal and income of the
Trust shall be subject to claims of general creditors of CHS under federal and
state law as set forth below.

  (1)   The Board of Directors and the Chief Executive Officer of CHS shall have
the duty to inform Trustee in writing of CHS’ Insolvency. If a person claiming
to be a creditor of CHS alleges in writing to Trustee that CHS has become
Insolvent, Trustee shall determine whether CHS is Insolvent and, pending such
determination, Trustee shall discontinue payment of benefits to Plan
participants or their beneficiaries.     (2)   Unless Trustee has actual
knowledge of CHS’ Insolvency, or has received notice from CHS or a person
claiming to be a creditor alleging that CHS is Insolvent, Trustee shall have no
duty to inquire whether CHS is Insolvent. Trustee may in all events rely on such
evidence concerning CHS’ solvency as may be furnished to Trustee and that
provides Trustee with a reasonable basis for making a determination concerning
CHS’ solvency.     (3)   If at any time Trustee has determined that CHS is
Insolvent, Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall ho1d the assets of the Trust for the benefit of CHS’
general creditors. Nothing in this Trust Agreement shall in any way diminish any
rights of Plan participants or their beneficiaries to pursue their rights as
general creditors of CHS with respect to benefits due under the Plan or
otherwise.     (4)   Trustee shall resume the payment of benefits to Plan
participants or their beneficiaries in accordance with Section 2 of this Trust
Agreement only

-3-



--------------------------------------------------------------------------------



 



      after Trustee has determined that CHS is not Insolvent (or is no longer
Insolvent).

  (c)   Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
participants or their beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
participants or their beneficiaries by CHS in lieu of the payments provided for
hereunder during any such period of discontinuance.

     Section 4. Payments to CHS. Except as provided in Section 2(c) and
Section 3 hereof, CHS shall have no right or power to direct Trustee to return
to CHS or to divert to others any of the Trust assets before all payment of
benefits have been made to Plan participants and their beneficiaries pursuant to
the terms of the Plan.
     Section 5. Investment Authority.

  (a)   Trustee may invest in securities (including stock or rights to acquire
stock) or obligations issued by CHS. All rights associated with assets of the
Trust shall be exercised by Trustee or the person designated by Trustee, and
shall in no event be exercisable by or rest with Plan participants.     (b)  
CHS shall have the right at anytime, and from time to time in its sole
discretion, to substitute assets of equal fair market value for any asset held
by the Trust. This right is exercisable by CHS in a nonfiduciary capacity
without the approval or consent of any person in a fiduciary capacity.

     Section 6. Disposition of Income. During the term of this Trust, all income
received by the Trust, net of expenses and taxes, shall be accumulated and
reinvested.
     Section 7. Accounting by Trustee. Trustee shall keep accurate and detailed
records of all investments, receipts, disbursements, and all other transactions
required to be made, including such specific records as shall be agreed upon in
writing between CHS and Trustee. Within 30 days following the close of each
calendar year and within 30 days after the removal or resignation of Trustee,
Trustee shall deliver to CHS a written account of its administration of the
Trust during such year or during the period from the close of the last preceding
year to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions effected by it, including a
description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales (accrued interest paid or receivable
being shown separately), and showing all cash, securities and other property
held in the Trust at the end of such year or as of the date of such removal or
resignation, as the case may be.

-4-



--------------------------------------------------------------------------------



 



     Section 8. Responsibility of Trustee.

  (a)   Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by CHS which is contemplated by, and in conformity with, the
terms of the Plan or this Trust and is given in writing by CHS. In the event of
a dispute between CHS and a party, Trustee may apply to a court of competent
jurisdiction to resolve the dispute.     (b)   If Trustee undertakes or defends
any litigation arising in connection with this Trust, CHS agrees to indemnify
Trustee against Trustee’s costs, expenses and liabilities (including, without
limitation, attorneys’ fees and expenses) relating thereto and to be primarily
liable for such payments provided that the Trustee did not act dishonestly or in
willful or negligent violation of the law or regulation under which such
liability, cost or expense arose. If CHS does not pay such costs, expenses and
liabilities in a reasonably timely manner, Trustee may obtain payment from the
Trust.     (c)   Trustee may consult with legal counsel (who may also be counsel
for CHS generally) with respect to any of its duties or obligations hereunder.  
  (d)   Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.     (e)   Trustee shall have, without
exclusion, all powers conferred on trustees by applicable law, unless expressly
provided otherwise herein, provided, however, that if an insurance policy is
held as an asset of the Trust, Trustee shall have no power to name a beneficiary
of the policy other than the Trust, to assign the policy (as distinct from
conversion of the policy to a different form) other than to a successor Trustee,
or to loan to any person the proceeds of any borrowing against such policy.    
(f)   Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or to applicable law, Trustee shall not have any power that could give
this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

-5-



--------------------------------------------------------------------------------



 



     Section 9. Compensation and Expenses of Trustee. All administrative and
Trustee’s fees and expenses shall be paid from the Trust, except to the extent
CHS elects to pay such fees and expenses.
     Section 10. Resignation and Removal of Trustee.

  (a)   Trustee may resign at any time by written notice to CHS which shall be
effective 30 days after receipt of such notice unless CHS and Trustee agree
otherwise.     (b)   Trustee may be removed by CHS on 30 days notice or upon
shorter notice accepted by Trustee.     (c)   Upon a Change of Control, as
defined herein, Trustee may not be removed by CHS for five (5) years.     (d)  
If Trustee resigns within five (5) years after a Change of Control, as defined
herein, CHS shall apply to a court of competent jurisdiction for the appointment
of a successor Trustee or for instructions.     (e)   Upon resignation or
removal of Trustee and appointment of a successor Trustee, all assets shall
subsequently be transferred to the successor Trustee. The transfer shall be
completed within 30 days after receipt of notice of resignation, removal or
transfer, unless CHS extends the time limit.     (f)   If Trustee resigns or is
removed, a successor shall be appointed, in accordance with Section 11 hereof,
by the effective date of resignation or removal under paragraph (a) or (b) of
this section. If no such appointment has been made, Trustee may apply to a court
of competent jurisdiction for appointment of a successor or for instructions.
All expenses of Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.

     Section 11. Appointment of Successor.

  (a)   If Trustee resigns or is removed in accordance with Section 10(a) or (b)
hereof, CHS may appoint any third party, such as a bank trust department or
other party that may be granted corporate trustee powers under state law, as a
successor to replace Trustee upon resignation or removal. The appointment shall
be effective when accepted in writing by the new Trustee, who shall have all of
the rights and powers of the former Trustee, including ownership rights in the
Trust assets. The former Trustee shall execute any instrument necessary or
reasonably requested by CHS or the successor Trustee to evidence the transfer.

-6-



--------------------------------------------------------------------------------



 



  (b)   The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to
Sections 7 and 8 hereof.

     Section 12. Amendment or Termination.

  (a)   This Trust Agreement may be amended by a written instrument executed by
Trustee and CHS. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Plan or shall make the Trust revocable.     (b)   The
Trust shall not terminate until the date on which Plan participants and their
beneficiaries are no longer entitled to benefits pursuant to the terms of the
Plan. Upon termination of the Trust any assets remaining in the Trust shall be
returned to CHS.     (c)   Upon written approval of participants or
beneficiaries entitled to payment of benefits pursuant to the terms of the Plan,
CHS may terminate this Trust prior to the time all benefit payments under the
Plan have been made. All assets in the Trust at termination shall be returned to
CHS.

     Section 13. Investments.

  (a)   CHS shall have the responsibility for establishing and carrying out a
funding policy and method, consistent with the objectives of the Plan, taking
into consideration the Plan’s short-term and long-term financial needs. The
Trustee’s responsibility for investment and diversification of the assets in the
Trust shall be subject to, and is limited by, the investment instructions issued
to it by CHS in accordance with its funding policy. It is understood that,
unless otherwise agreed in writing, CHS, rather than the Trustee, shall be
responsible for the overall investment of Trust assets.     (b)   The Trustee
shall invest and reinvest the Trust fund assets only to the extent and in the
manner directed by CHS and confirmed in writing. Communication of any such
direction to the Trustee shall be in a manner acceptable to the Trustee and
shall conclusively be deemed an authorization to the Trustee’s designee or
broker-dealer to implement the direction even though coming from a person other
than the Trustee. Neither the Trustee nor any other person shall have liability
for following such directions improperly or failing to act in the absence of any
such directions. The Trustee shall have no liability for the acts or omissions
of CHS directing the investment or reinvestment of Trust Fund assets. Neither
shall the Trustee have any duty or obligation to review any such investment or
other direction, act, or omission, or except upon receipt of a proper direction,
to invest or otherwise manage any assets of the Trust Fund which is subject to
the control of CHS. To the extent that CHS has not directed the Trustee as to
the investment

-7-



--------------------------------------------------------------------------------



 



      of any portion of Trust assets before they are contributed to the Trust,
CHS hereby directs the investment of such assets into the default investment
fund specified on an exhibit hereto. CHS hereby acknowledges that (i) the
Trustee will be what is commonly known as a “directed trustee”; (ii) the Trustee
will not have “some investment discretion” within the meaning of Revenue
Procedure 92-64; and (iii) the Trustee has no duty to request or obtain a ruling
or other guidance from the Internal Revenue Service or from any other
governmental authority as to (or to otherwise determine or monitor) the tax
consequences of the form and operation of the Plan, the Plan document, the
Trust, or this Trust Agreement, including but not limited to whether the
arrangement established hereunder merits the favorable treatment afforded to
safe harbor rabbi trusts under Revenue Procedure 92-64 or whether the Plan
complies in form and operation with Internal Revenue Code Section 409A.

  (c)   At the direction of CHS, the Trustee or the Trustee’s designee or a
broker-dealer referred to in Section 5(c), is authorized and empowered:

  (i)   to invest and reinvest principal and income of the Trust in common,
preferred, and other stocks of any corporation; voting trust certificates;
interests in investment trusts, including, without limiting the generality
thereof, participations issued by an investment company as defined in the
Investment Company Act of 1940, as from time to time amended; bonds, notes, and
debentures, secured or unsecured; mortgages on real or personal property;
conditional sales contracts; and real estate and leases;     (ii)   to invest
and reinvest principal and income of the Trust through any common or collective
trust fund or pooled investment fund maintained by the Trustee for the
collective investment of funds held by it in a fiduciary capacity (and the
provisions of the documents governing any such common or collective trust fund
as it may be amended from time to time shall govern any investment therein and
are hereby made a part of this Trust);     (iii)   to invest and reinvest
principal and income of the Trust in deposits (including savings accounts,
savings certificates, and similar interest bearing instruments or accounts) in
itself or its affiliates; and     (iv)   to do all other acts, although not
specifically mentioned herein, as the Trustee may deem necessary to carry out
any of the foregoing powers and purposes of this Trust Agreement.

  (d)   Notwithstanding the foregoing, in no event may the Trustee invest in
securities (including stock or rights to acquire stock) or obligations issued by
CHS, other

-8-



--------------------------------------------------------------------------------



 



      than a de minimis amount held in common investment vehicles in which the
Trustee invests.

     Section 14. Miscellaneous.

  (a)   Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.     (b)   Benefits payable to Plan participants and
their beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.  
  (c)   This Trust Agreement shall be governed by and construed in accordance
with the laws of the State of Minnesota.     (d)   For purposes of this Trust,
Change of Control shall mean the purchase or other acquisition by any person,
entity or group of persons, within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934 (“Act”), or any comparable successor provisions,
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of 30% or more of either the outstanding shares of common stock or the
combined voting power of CHS’ then outstanding voting securities entitled to
vote generally, or the approval by the stockholders of CHS of a reorganization,
merger or consolidation, in each case, with respect to which persons who were
stockholders of CHS immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated CHS’ then outstanding securities, or a
liquidation or dissolution of CHS or of the sale of all or substantially all of
CHS’ assets.

     Section 15. Effective Date. The effective date of this Trust Agreement
shall be the date first written above.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, CHS Inc. has caused its name to be hereunto subscribed
by John D. Johnson, its President and CEO, and U.S. Bank has caused its name to
be hereto subscribed, as Trustee, by its Michelle Carlson and Deborah Burnett
this 31 day of March, 2010.

-10-



--------------------------------------------------------------------------------



 



            CHS INC.
      By   /s/ John D. Johnson         Its President and CEO              U.S.
BANK NATIONAL ASSOCIATION
      By   /s/ Michelle Carlson         Its Vice President              By   /s/
Deborah Burnett         Its Assistant Vice President             

-11-